Citation Nr: 1728080	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service-connection for a bilateral hip disorder, to include as secondary to the service-connected mechanical low back pain.

2.  Entitlement to an initial rating higher than 10 percent prior to January 4, 2017; and to a rating higher than 20 percent on and after that date for service-connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Navy from September 1973 until July 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a January 2017 rating decision, the RO increased the rating for the service-connected mechanical lower back to 20 percent effective January 4, 2017.  As higher ratings remain throughout the appeal period, the issue of entitlement to higher ratings for service-connected mechanical lower back pain remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the Board regrets the delay, remand is required to secure adequate and current VA examinations, and to obtain outstanding VA and private treatment records.

      1.  Bilateral hips

With regard to the Veteran's claim of entitlement to service connection for a bilateral hip disability, remand is required to secure an adequate VA examination.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  

By way of background, an April 1999 private treatment record from the Center for Physical Health (CPH) reported the Veteran was involved in a motor vehicle accident the prior week and had pain in the right hip, and low back.  In June 1999, the Veteran complained of pain and tenderness at the right sacroiliac joint, and the assessment was right sacroiliac strain.  August 2008 CPH records show that the Veteran reported sharp pain in the posterior left hip area after bending to pick something up.  Examination showed that Faber test was positive on the left side, Spring test was positive over the left sacroiliac joint area, and sciatic notch was positive on the left side.  The Veteran's gait was antalgic.  The assessment was left sacroiliac joint dysfunction and gait abnormality.  2009 CPH records show that the Veteran had ongoing complaints of right hip pain and was assessed as having right sacroiliac joint dysfunction.  The Veteran's physician at CPH wrote an October 2009 statement indicating the Veteran had low back pain both with and without sciatica related to his in-service injury.

A March 2013 Beach Boulevard Chiropractic (BC) record reported that the Veteran had intermittent pain in the right hip, right sacroiliac joint, and lower back since his in-service fall.  Other 2013 BC records report the Veteran's posture element was high ilium on the right side, and the Veteran had ongoing complaints of hip pain.

The Veteran underwent a VA examination in January 2017, at which time the examiner noted that the records showed that the Veteran was involved in a motor vehicle accident and had complaints of hip pain per the notes.  Following examination, the examiner diagnosed right hip strain/arthralgia and normal left hip.  The examiner opined that it was less than a 50 percent probability that the hip disorder was caused by low back pain from the 1970 in-service injury as there was no evidence of a chronic hip condition since that time.  However, the examiner does not appear to have adequately considered the private treatment records showing diagnoses of bilateral sacroiliac joint dysfunction with gait and posture abnormalities, as well as sciatica related to the Veteran's low back disability.  The examiner's opinion also appears to conflate the theories of direct and secondary service connection.  The proper inquiry was whether the Veteran's bilateral hip disability was caused or aggravated by the service-connected low back disability, which does not require the bilateral hip disability to have appeared concurrently with the low back injury.  Whether the Veteran's bilateral hip disorder is due to the Veteran's in-service injury is the proper inquiry for direct service connection.  Regarding direct service connection, the examiner did not address the evidence indicating the Veteran had intermittent right hip pain since the in-service injury.  Thus, remand for an adequate opinion is necessary that is based on a full consideration of the relevant facts.  

      2.  Mechanical lower back pain

The Veteran's increased rating claim for the mechanical low back pain must be remanded to secure an adequate VA examination assessing the current severity the low back disability.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Even though the VA examination is only six months old, the Veteran, by way of his representative, has essentially asserted that his low back disorder is worse than was reflected by the most recent January 2017 VA examination report.  See June 2017 Appellant's Brief.  Also, the 2017 VA examiner indicated the Veteran did not have an abnormal gait or symptoms of radiculopathy.  However, BC records show that the Veteran on occasion had positive straight leg test bilaterally, and CPH records show at times the Veteran's gait was abnormal and he had intermittent sciatica.  Thus, remand is required to secure another VA examination to assess the current severity of the service connected mechanical low back pain, and on remand the examiner must consider the relevant private treatment records.

      3.  Records

Lastly, remand is necessary to secure outstanding treatment records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  First, the Veteran has received regular private treatment for back and hip pain since 1999, and of record are private treatment records through 2015.  It is likely the Veteran has continued to receive treatment since that time.  Thus, on remand appropriate efforts should be made to obtain any outstanding private treatment records.  

Also, in a November 2012 statement, the Veteran reported that he received all his back treatment from private care providers and not VA, and there are no VA treatment records currently in the electronic claims file.  In March 2013, however, the Veteran reported to his treatment provider at Beach Boulevard Chiropractic that he received treatment from VA for pain.  Thus, on remand all outstanding VA treatment records should be associated with the electronic claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for a bilateral hip disability, asserted to be secondary to the service-connected mechanical low back pain. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Also, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral hip disability, to include bilateral sacroiliac joint dysfunction and right hip arthralgia/strain.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Identify any bilateral hip disorder present since 2009.

b)  For each identified hip disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hip disorder was caused or aggravated by the Veteran's service-connected mechanical low back pain.  The examiner must specifically address the private treatment records from Center for Physical Health and Beach Boulevard Chiropractic that show diagnoses of bilateral sacroiliac joint dysfunction with gait and posture abnormalities, as well as sciatica related to the Veteran's service-connected mechanical low back pain.

c)  For each identified hip disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hip disorder is etiologically related to the Veteran's in-service fall injury.  The examiner's attention is directed to the Veteran's prior testimony that he experienced intermittent hip pain since his in-service fall injury.

5.  Also after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected mechanical low back pain and any associated nerve symptoms.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must comment upon any pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must clarify whether the Veteran has symptoms of radiculopathy due to the mechanical low back pain in light of the private treatment records indicating intermittent sciatica and occasionally positive straight leg testing.

6.  Then, readjudicate the claims on appeal-as are listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

